Case: 20-50244     Document: 00515940065         Page: 1    Date Filed: 07/15/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    July 15, 2021
                                  No. 20-50244
                                                                   Lyle W. Cayce
                                                                        Clerk
   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Jeffrey Clinton Michalik,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                               No. 5:17-CR-347-1


   Before Smith, Stewart, and Ho, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          A jury convicted Jeffrey Michalik of possessing child pornography.
   Michalik contends that the district court erred in denying his motion to sup-
   press evidence and by admitting various pieces of evidence and testimony at
   trial, and he also asserts that the evidence was insufficient to sustain his
   conviction. Finding no reversible error, we affirm.

                                        I.
          Agents from the Department of Homeland Security, Homeland
   Security Investigations (“HSI”), executed a warrant at Michalik’s house.
Case: 20-50244        Document: 00515940065              Page: 2       Date Filed: 07/15/2021




                                         No. 20-50244


   They did so because someone using an IP address associated with the house
   had accessed and downloaded child pornography from a website called
   “Amateur Lovers.”
           The HSI agents testified that they arrived early in the morning as
   Michalik was leaving for work. 1 They approached Michalik as he was getting
   into his car, informed him that he was not under arrest, and asked for his
   assistance entering the house pursuant to their warrant. The agents say that
   they swept the house and informed Michalik and his family that they were
   free to leave.
           The agents then interviewed Michalik in one of their cars on the street
   near his house. During the interview, the agents asked Michalik whether he
   had viewed child pornography, and they assert that he admitted to having
   done so on his work laptop and that he said he used the same laptop to view
   pornography at home. The agents showed him images of child pornography,
   and he conceded that he recognized some of them. The agents testified that
   Michalik then drove to his office in his own car with agents in tow, stopping
   along the way at a McDonalds so an agent could use the restroom. At the
   office, Michalik led the agents to his laptop and signed a form consenting to
   its search. On the laptop, agents found child pornography.
           Michalik’s version of the events differs. He asserts that the agents
   gave him the ultimatum that either he lead them to the office and retrieve the
   laptop, or they would take him to jail. Michalik also contends the agents told
   him that they already had a warrant to search his laptop. Michalik doesn’t
   contest that he signed the consent form but avers that the agents failed to tell



           1
            Many of the following facts are disputed, with Michalik’s and the agents’ ac-
   counts conflicting on material points. The district court repeatedly and consistently deter-
   mined that the agents’ version was credible.




                                                2
Case: 20-50244      Document: 00515940065            Page: 3    Date Filed: 07/15/2021




                                      No. 20-50244


   him what he was signing or give him a choice whether to do so.
          Michalik moved to suppress the evidence from his interview with the
   agents and the evidence from his laptop; the district court denied the motion.
   The jury convicted Michalik of possessing child pornography under
   18 U.S.C. § 2252A(a)(5)(B). He appeals the denial of his motion to suppress,
   several admissions of evidence at trial, and the sufficiency of the evidence in
   support of his conviction.

                                           II.
          Michalik appeals the denial of his motion to suppress the evidence of
   his statements to HSI agents and the evidence from his laptop. He contends
   that the government’s failure to recite his Miranda rights necessitates the
   exclusion of his statements to the agents, and he avers that his consent to
   search his office laptop was not voluntary.

                                           A.
          In reviewing the denial of a motion to suppress, we review findings of
   fact for clear error and legal conclusions de novo. See United States v. Nelson,
   990 F.3d 947, 952 (5th Cir. 2021). We view “the evidence in the light most
   favorable to the party that prevailed in the district court,” United States v.
   Chavez, 281 F.3d 479, 483 (5th Cir. 2002), and we will uphold the district
   court’s ruling on the motion “if there is any reasonable view of the evidence
   to support it,” see, e.g., United States v. Michelletti, 13 F.3d 838, 841 (5th Cir.
   1994) (en banc) (quotation marks and citation omitted). “Our review is par-
   ticularly deferential where denial of the suppression motion is based on live
   oral testimony because the judge had the opportunity to observe the de-
   meanor of the witnesses.” United States v. Aguirre, 664 F.3d 606, 612 (5th
   Cir. 2011) (cleaned up).
          In general, “a suspect’s incriminating statements during a custodial




                                           3
Case: 20-50244      Document: 00515940065          Page: 4    Date Filed: 07/15/2021




                                    No. 20-50244


   interrogation are inadmissible if he has not first received Miranda warnings.”
   Nelson, 990 F.3d at 955. A suspect is in custody “when placed under formal
   arrest or when a reasonable person in the suspect’s position would have
   understood the situation to constitute a restraint on freedom of movement of
   the degree which the law associates with formal arrest.” United States v.
   Wright, 777 F.3d 769, 774 (5th Cir. 2015) (quoting United States v. Bengivenga,
   845 F.2d 593, 596 (5th Cir. 1988) (en banc)). A suspect’s custodial status “is
   an objective inquiry . . . that depends on the totality of the circumstances.”
   Id. (cleaned up). Five factors are relevant: “(1) the length of the questioning;
   (2) the location of the questioning; (3) the accusatory, or non-accusatory,
   nature of the questioning; (4) the amount of restraint on the individual’s
   physical movement; and (5) statements made by officers regarding the
   individual’s freedom to move or leave.” Nelson, 990 F.3d at 955.

                                         B.
          Regarding the first factor, the length of questioning, the HSI agents
   testified that Michalik’s interview lasted from forty-five minutes to just over
   an hour. That’s roughly consistent with Michalik’s contention that the inter-
   view lasted “at least an hour.” Although an interview length of one hour
   “weighs in favor of finding that it was custodial,” Wright, 777 F.3d at 777, an
   hour-long interview, alone, doesn’t render the questioning custodial. In-
   deed, “[w]e have previously rejected the broad proposition that an hour-long
   interview constitutes a per se custodial interrogation.” United States v. Gon-
   zalez, 814 F. App’x 838, 844 (5th Cir. 2020) (per curiam) (cleaned up).
          The second factor—the location of the questioning—suggests that
   the interview was not custodial. Michalik sat in the passenger-side front seat
   of a police car on the street near his house. As in Wright, 777 F.3d at 777, the
   interview “took place close to the [suspect’s] home, in a car subject to public
   scrutiny.”




                                          4
Case: 20-50244        Document: 00515940065              Page: 5      Date Filed: 07/15/2021




                                         No. 20-50244


           The third factor—whether the questioning was accusatory—indicates
   that the interview was not custodial. The district court found HSI agents
   DePaola and Juarez credible when they testified that the conversation was
   “cordial” and Michalik was “cooperative.” As the district court noted,
   Michalik contested those characterizations, asserting that the agents called
   him a liar and made “disparaging and accusatory statements” about his
   family. The district court did not clearly err in its credibility determination
   in favor of the agents, and the third factor thus indicates that the interview
   was not custodial.
           The fourth factor—the amount of restraint on the suspect’s physical
   movement—also suggests that the interview was not custodial. Michalik
   contends that the presence of six to eight armed agents indicates that he was
   physically restrained. He also notes that agents escorted him outside to the
   car. The presence of armed agents, however, does not necessarily render an
   interview custodial. 2 The agents never handcuffed or otherwise physically
   restrained Michalik’s movement. 3 Indeed, the district court found that the
   interview ended when Michalik “became frustrated with the agents’ ques-
   tioning.” Moreover, the fact that Michalik’s mother-in-law left to take his
   stepdaughter to school while agents were searching the house suggests that a
   reasonable person would have felt free to leave.
           The fifth factor—whether officers informed the suspect of his free-
   dom to leave—also supports a finding that Michalik was not in custody.


           2
             See, e.g., Wright, 777 F.3d at 771, 777 (determining that an interview was not
   custodial despite the presence of more than a dozen armed officers wearing bulletproof
   vests, several of whom had their guns drawn).
           3
              Cf. United States v. Ortiz, 781 F.3d 221, 231–33 (5th Cir. 2015) (observing that
   singling out and handcuffing a suspect may “suggest to a reasonable person that he was not
   free to leave,” but determining that the brief handcuffing of a suspect does not render an
   interview custodial per se).




                                               5
Case: 20-50244       Document: 00515940065         Page: 6   Date Filed: 07/15/2021




                                    No. 20-50244


   Michalik contends now, as at his suppression hearing, that the agents failed
   to tell him he was free to leave. He also asserts that the other occupants of
   his house confirmed that the agents didn’t inform Michalik that he could
   leave. On that contention, there is a dispute of fact. Agents DePaola and
   Juarez testified that they told Michalik “repeatedly” that he was not under
   arrest and was free to leave before the interview. The agents testified that
   both Michalik and his family appeared to understand what they were saying.
   Considering the divergent accounts, the district court made an explicit credi-
   bility determination that the agents’ testimony was credible and reliable. The
   district court did not clearly err in its determination; thus, the fifth factor
   indicates that the interview was not custodial. Weighing the totality of the
   circumstances, the district court did not err in concluding that Michalik was
   not in custody.

                                            C.
          Michalik also appeals the admission of evidence from his office laptop,
   averring that he did not voluntarily consent to its search. “A search con-
   ducted pursuant to consent . . . remains one of the well-settled exceptions to
   the Fourth Amendment’s warrant and probable-cause requirements.”
   United States v. Rounds, 749 F.3d 326, 338 (5th Cir. 2014). The government
   must show by a preponderance of the evidence that the suspect voluntarily
   consented to the search, and whether the consent was voluntary is a factual
   finding, reviewed for clear error. Id.
          To determine the voluntariness of consent, the court assesses six
   factors: “(1) the voluntariness of the defendant’s custodial status; (2) the
   presence of coercive police procedures; (3) the extent and level of the defen-
   dant’s cooperation with the police; (4) the defendant’s awareness of his right
   to refuse consent; (5) the defendant’s education and intelligence; and (6) the
   defendant’s belief that no incriminating evidence will be found.” United




                                            6
Case: 20-50244         Document: 00515940065              Page: 7       Date Filed: 07/15/2021




                                          No. 20-50244


   States v. Glenn, 931 F.3d 424, 430 (5th Cir.) (cleaned up), cert. denied,
   140 S. Ct. 563 (2019).

                                               D.
              The first factor for determining whether consent to a search was
   voluntary—the voluntariness of the suspect’s custodial status—favors the
   government. As previously discussed, the district court did not err in deter-
   mining Michalik was not in custody and was informed that he was free to
   leave. 4
              The second factor—the presence of coercive police procedures—
   favors the government. Michalik avers that the agents used “coercive and
   misleading statements . . . to obtain the written consent” to access his laptop.
   Specifically, he asserts that he asked the agents whether they needed a war-
   rant before searching his laptop and that they told him they already had a
   warrant. Agent DePaola, on the other hand, testified that that claim was
   “totally false.” Michalik also contends that the agents threatened to take
   him to jail if he did not consent to the search of his laptop. Agent DePaola
   flatly disputed that claim too. The district court determined that the govern-
   ment agents were credible, and it did not clearly err in that finding.
              The third factor—the extent and level of the defendant’s cooperation
   with police—also supports the government. The district court determined
   that the “record in the case demonstrates that [Michalik] was cooperative
   with the agents during the drive to his work as well as in his office,” and
   Michalik does not contest that characterization.
              The fourth factor—the defendant’s awareness of his right to refuse


              4
              See United States v. Soriano, 976 F.3d 450, 455 (5th Cir. 2020) (“Voluntariness of
   custodial status turns on whether a reasonable person in the defendant’s position would
   feel free to terminate the encounter.”).




                                                7
Case: 20-50244      Document: 00515940065          Page: 8   Date Filed: 07/15/2021




                                    No. 20-50244


   consent—favors the government, as well. Agent DePaola testified that
   Michalik’s leading the agents to his office to retrieve the laptop was “com-
   pletely up to him,” and that on “multiple occasions [DePaola] said it was
   voluntary and [she] thanked him for his cooperation.” She also testified that
   the agents told Michalik that “he could say no” to cooperating. Michalik
   challenges the veracity of Agent DePaola’s testimony, contending that there
   are discrepancies in her account, but a review of the record shows no material
   discrepancies; instead, it reveals only that DePaola had trouble recalling
   some details of her interaction with Michalik. The district court determined
   that Agent DePaola’s testimony was credible and also noted that the consent
   form Michalik signed included clear language informing him that he could
   withhold his permission.
          The fifth factor—the defendant’s education and intelligence—is
   undisputed and also favors the government. Michalik was forty years old,
   had a high school education, and operated a small business, demonstrating
   that he had sufficient education and intelligence to consent voluntarily to the
   search.
          The sixth and final factor—the defendant’s belief that no incrimin-
   ating evidence will be found—favors the government. Indeed, Michalik told
   agents that, although he had viewed pornography on his laptop, he did not
   believe there was any such material stored on it. With all six factors favoring
   the government, the district court did not err in determining that Michalik’s
   consent to the search of his laptop was voluntary.

                                        III.
                                         A.
          Michalik appeals the admission of several pieces of evidence and wit-
   ness testimony. We review evidentiary rulings for abuse of discretion,
   subject to harmless-error review. United States v. Jackson, 636 F.3d 687, 692




                                         8
Case: 20-50244      Document: 00515940065           Page: 9    Date Filed: 07/15/2021




                                     No. 20-50244


   (5th Cir. 2011). A district court “abuses its discretion when its ruling is based
   on an erroneous view of the law or a clearly erroneous assessment of the evi-
   dence.” Bocanegra v. Vicmar Servs., Inc., 320 F.3d 581, 584 (5th Cir. 2003).
          Michalik asserts that the district court erred by admitting
   Exhibit 6B—a report showing that child pornography files on his laptop were
   actually accessed—because the government submitted it after the discovery
   deadline. In assessing discovery violations, the “district court commands
   broad discretion when deciding whether to impose sanctions.” United States
   v. Swenson, 894 F.3d 677, 684 (5th Cir. 2018) (internal quotation marks and
   citation omitted). In determining whether to impose sanctions, a district
   court considers “1) the reasons why disclosure was not made; 2) the amount
   of prejudice to the opposing party; 3) the feasibility of curing such prejudice
   with a continuance of the trial; and 4) any other relevant circumstances.”
   United States v. Garrett, 238 F.3d 293, 298 (5th Cir. 2000).
          The district court did not abuse its discretion in admitting Exhibit 6B
   after the discovery deadline. The report was not disclosed earlier because
   the government created it in response to an argument that Michalik raised on
   the first day of trial—that the government could not prove that the contra-
   band files on the laptop had ever been opened. Moreover, the court recessed
   for two days to give Michalik and his computer forensic analyst time to review
   the report and adjust his defense strategy; thus, the court took steps to reduce
   the prejudice of the late admission. At the same time, the court determined
   that a continuance was untenable because it would inhibit the government’s
   ability to call out-of-town witnesses who had already arrived for trial.
          The government did not act in bad faith in seeking the report’s late
   admission, and, where a party did not act with “an improper motive, it is rare
   to sanction a party in a method as draconian as suppressing the evidence.”
   United States v. Ortiz, 213 F. App’x 312, 315 (5th Cir. 2007) (per curiam).




                                          9
Case: 20-50244        Document: 00515940065           Page: 10   Date Filed: 07/15/2021




                                       No. 20-50244


   The court did not abuse its discretion by admitting Exhibit 6B into evidence.

                                            B.
             Michalik asserts that admission of Exhibit 6B was an abuse of discre-
   tion, contending that it is a summary under Federal Rule of Evidence 1006
   and thus must have been made available for examination at a reasonable time
   and place. The government contests that characterization, averring that
   Exhibit 6B is a forensic report, not a summary. Reviewing the exhibit, it
   includes raw metadata, not anything amounting to a summary or chart. We
   thus conclude that it is not a summary but instead a forensic report.

                                            C.
             Michalik asserts that the district court abused its discretion by allow-
   ing Adrian Linares, the government analyst who created the report in
   Exhibit 6B, to testify about its contents without being qualified as an expert
   witness under Federal Rule of Evidence 701(c). Reviewing the record, it
   appears that Michalik consented to the government’s calling of Linares as a
   lay witness as part of an agreement also to allow Michalik to call his own com-
   puter analyst as a lay witness to discuss what he saw on the government’s
   report.
             Even if the district court did err in failing to qualify Linares as an
   expert, any error was harmless. “A nonconstitutional trial error is harmless
   unless it had substantial and injurious effect or influence in determining the
   jury’s verdict.” United States v. Lowery, 135 F.3d 957, 959 (5th Cir. 1998)
   (quotation marks and citation omitted). Where other testimony confirms
   wrongly admitted testimony, “the cumulative nature of the evidence mili-
   tates toward the harmless error conclusion.” United States v. El-Mezain,
   664 F.3d 467, 513 (5th Cir. 2011).
             In addition to Linares, Special Agent Steve Nutt was admitted as an




                                            10
Case: 20-50244            Document: 00515940065              Page: 11       Date Filed: 07/15/2021




                                              No. 20-50244


   expert witness. Nutt clarified and expounded on technical aspects of the for-
   ensic report on rebuttal that Linares had previously discussed. Because Nutt
   provided cumulative evidence, even if admitting Linares’s testimony on
   technical aspects of the report was error, it was harmless. See id. Moreover,
   as we will discuss in our review of the sufficiency of the evidence, even were
   Linares’s testimony excluded, the “evidence of guilt [is] overwhelming,” so
   any potential error in admitting his testimony was harmless. United States v.
   Gutierrez-Mendez, 752 F.3d 418, 426 (5th Cir. 2014).

                                                   D.
             Michalik contends that Nutt’s testimony about Exhibits 6 and 6B was
   improper rebuttal. 5 Michalik asserts that, through Nutt’s testimony, the
   government was “improperly impeaching or explaining [its] own reports.”
   The government avers that Nutt’s rebuttal testimony was proper because
   Michalik discussed Exhibit 6B during his defense; specifically, Michalik’s
   brother testified that Michalik’s laptop sometimes played music when it was
   closed, suggesting that there could have been remote access that was actually
   responsible for the presence of the child pornography files. Because the files
   listed in Exhibit 6B were in the music folder, the government contends that
   Michalik opened the door to further discussion of the report on rebuttal.
             “Whether to allow evidence in rebuttal is a matter within the trial
   court’s discretion, reviewable only for an abuse.” Cates v. Sears, Roebuck &
   Co., 928 F.2d 679, 685 (5th Cir. 1991). Although rebuttal “is not to be used
   as a continuation of the case-in-chief,” id., the district court has wide discre-
   tion and “may admit in rebuttal evidence which could have been received as
   part of the case-in-chief,” United States v. Brock, 833 F.2d 519, 522 (5th Cir.


             5
                 Exhibit 6 is a report listing all child pornography files discovered on Michalik’s
   laptop.




                                                    11
Case: 20-50244     Document: 00515940065           Page: 12    Date Filed: 07/15/2021




                                    No. 20-50244


   1987). There is no abuse of that wide discretion here.

                                          IV.
                                          A.
          Michalik asserts that the evidence was insufficient to convict him of
   knowing possession of child pornography. “We review sufficiency of the evi-
   dence de novo.” United States v. Smith, 739 F.3d 843, 845 (5th Cir. 2014).
   We “examine all evidence in the light most favorable to the verdict, and con-
   sider whether a rational trier of fact could have found that the evidence estab-
   lished the essential elements of the offense beyond a reasonable doubt.” Id.
   (internal quotation marks and citation omitted). Moreover, the “assessment
   of the weight of the evidence and the determination of the credibility of the
   witnesses is solely within the province of the jury.” United States v. Sanchez,
   961 F.2d 1169, 1173 (5th Cir. 1992).
          The jury convicted Michalik of possessing child pornography in viola-
   tion of 18 U.S.C. § 2252A(a)(5)(B). The evidence is sufficient to sustain a
   conviction under § 2252A(a)(5)(B) where “a rational juror could find beyond
   a reasonable doubt that [the defendant] (1) knowingly (2) possessed
   (3) material containing an image of child pornography (4) that was trans-
   ported in interstate or foreign commerce by any means.” Smith, 739 F.3d
   at 845–46. Michalik contests only the first element—knowledge. “The
   knowledge requirement extends both to the age of the performers and to the
   pornographic nature of the material.” Id. at 848.

                                          B.
          Michalik makes a number of contentions in his argument that the evi-
   dence was insufficient to prove that he knowingly possessed child pornogra-
   phy. His central assertion is that, because others had access to his laptop at
   his place of work—coworkers, customers, and other business associates—
   the evidence was insufficient to prove that he knew there was child pornog-




                                          12
Case: 20-50244     Document: 00515940065              Page: 13   Date Filed: 07/15/2021




                                       No. 20-50244


   raphy on his computer. A reasonable jury could easily conclude that Michalik
   had knowing possession because the origins of the investigation undercut his
   explanation: Agents initially searched his house because someone had ac-
   cessed a child pornography website from an IP address associated with
   Michalik’s house, not his office.
          Michalik points out that there were other people living there who
   could have used his laptop. A reasonable jury could still conclude that it was
   Michalik who accessed the contraband because the HSI agents testified that
   he confessed to viewing and searching for child pornography and also admit-
   ted that he recognized some of the child pornography images that the agents
   showed him from the website in question. The jury was entitled to credit the
   agents’ testimony over Michalik’s denials. Indeed, the “jury retains the sole
   authority to . . . evaluate the credibility of the witnesses.” United States v.
   Grant, 683 F.3d 639, 642 (5th Cir. 2012) (cleaned up). Given that evidence,
   a reasonable jury could easily find that Michalik knowingly possessed the
   child pornography on his laptop.
          AFFIRMED.




                                            13